 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 1 of 6 PageID #: 271




PETER C. MCGIVNEY, ESQUIRE
E-mail: pmcgivney@bergerharris.com

                                          January 3, 2020
Via E-File
Chief Judge Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26
Room 6124
Wilmington, DE 19801-3555

RE:    Schwendimann et al. v. Neenah, Inc. et al., C.A. No.: 1:19-cv-00361-LPS;
       Schwendimann et al. v. Siser North America, Inc., C.A. No.: 1:19-cv-00362-LPS;
       Schwendimann et al. v. Siser North America, Inc., C.A. No.: 1:19-cv-1363-LPS;
       Schwendimann et al. v. Neenah, Inc. et al., C.A. No.: 1:19-cv-1364-LPS

Dear Judge Stark:

        Pursuant to the Court’s December 5, 2019 Oral Order (D.I. 23 in C.A. No. 19-361-LPS),
the parties hereby submit the enclosed proposed scheduling orders for the Court’s consideration.
Where there are disagreements, the parties’ proposals are shown in brackets. For the Court’s
convenience, the parties are also enclosing a chart showing each party’s proposed deadlines.

        In addition, counsel have met and conferred and have made good faith efforts to discuss,
by telephone, each of the topics listed in the Case Management Checklist and will be prepared to
address these topics at the Case Management Conference.

Plaintiffs’ Statement:

        Plaintiffs have filed four (4) cases in the U.S. District Court for the District of Delaware
(Civ. Nos. 1:19-cv-00362-LPS, 1:19-cv-01363-LPS, 1:19-cv-00361-LPS, and 1:19-cv-01364-
LPS), including two (2) cases against Defendant Siser North America, Inc. (“Siser”) and two (2)
cases against Defendants Neenah, Inc. (“Neenah”) and Avery Dennison Corporation (“Avery”).
The first set of cases, which Plaintiffs filed in February 2019, relate to patents regarding heat
transfers for dark fabrics (Civ Nos. 1:19-cv-00362-LPS & 1:19-cv-00361-LPS) (hereinafter the
“dark fabric transfer cases”). Plaintiff Schwendimann is a named inventor on this set of patents.
The second set of cases, which Plaintiffs filed in July 2019, relate to patents regard heat transfers
for light fabrics (Civ. Nos. 1:19-cv-01363-LPS & 1:19-cv-01364-LPS) (hereinafter the “light
fabric transfer cases”). Plaintiff Schwendimann is not a named inventor on this set of patents.

       A primary reason for the scheduling disputes between the parties is that Defendants
propose consolidating all four of the cases – including the dark fabric transfer patent cases and the
 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 2 of 6 PageID #: 272

The Honorable Leonard P. Stark
January 3, 2020
Page 2 of 6

light fabric transfer patent cases – throughout discovery, claim construction, expert discovery, and
trial. Plaintiffs agree that the two dark fabric transfer cases should be consolidated; Plaintiffs also
agree that the two light fabric transfer cases should be consolidated. However, for numerous
reasons, Plaintiffs believe it would be inappropriate to consolidate the dark fabric transfer cases
with the light fabric transfer cases. Primarily, this is because the dark fabric patent “actions before
the court” do not “involve a common question of law or fact” with the light fabric patent actions.
Fed. R. Civ. P. 42(a). Therefore, consolidation is improper. Id. Indeed, there is no overlap
between the dark fabric transfer cases and the light fabric transfer cases as to the patents at issue,
the inventors on the patents at issue, the technology at issue, the claim terms at issue, or the
products at issue. While the parties may be the same, that fact alone, plainly, does not create any
“common question of law or fact” that would permit consolidation. The factual and legal disputes
in the two sets of cases will be distinct, including at claim construction, through expert discovery
and Daubert motions, on summary judgment, and at trial. As such, there is no synergy among the
two sets of cases, and there is no efficiency to trying the cases together. Instead, trying the two
sets of distinct technology in a single case would result in confusing the jury because the jurors
would have to keep track of the sets of products, patents, prior art, and damage numbers as it relates
to each of the two distinct sets of patents, products, prior art, and damage numbers.

        Moreover, because the two sets of cases do not involve common questions of law or fact,
consolidating the two sets of cases would prejudice Plaintiffs in numerous ways. First,
consolidation would cut in half the amount of discovery Plaintiffs are permitted, despite the fact
that Plaintiffs are required to conduct discovery on two distinct sets of Defendants’ accused
products, two distinct sets of validity defenses, and two distinct sets of Defendants’ sales/damages
figures. Indeed, Defendants propose combining Plaintiffs’ total interrogatories and hours of
depositions, effectively cutting in half the scope of Plaintiffs’ permitted discovery. Second,
similarly, consolidation would – prejudicially – cut in half Plaintiffs’ page limits on summary
judgment and Daubert motions, the number of motions in limine Plaintiffs are permitted to bring,
and the amount of time Plaintiffs have to argue at hearings, even though none of the issues in any
of these motions could conceivably overlap. Third, such a trial would prejudice the Plaintiffs
because – even though the two sets of patents and technologies are distinct – Plaintiffs would be
required to limit the number of claims for both technologies, as opposed to limiting the number of
claims actually tried for each set of cases. Finally, if Defendants were to institute an inter partes
review proceeding with respect to the light fabric transfer patents but not the dark fabric transfer
patents (or vice versa), that would potentially result in a stay in both sets of cases, unnecessarily
and unfairly delaying in the other set of proceedings. For all of these reasons, Plaintiffs oppose
consolidation of the dark fabric patent cases and the light fabric patent cases.

        Despite the parties’ disagreement with respect to which cases should be consolidated, as
reflected in the proposed Scheduling Order and the chart attached to the proposed Scheduling
Order, the parties have reached agreement on the schedule for the dark fabric transfer cases through
claim construction briefing. Plaintiffs, however, propose a faster schedule for the dark cases for
the remaining deadlines. This is because the dark fabric transfer patents previously have been
litigated, both in federal court and in the USPTO. Plaintiffs propose staggering the light fabric
transfer cases several months behind the dark fabric transfer cases.
 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 3 of 6 PageID #: 273

The Honorable Leonard P. Stark
January 3, 2020
Page 3 of 6

       With respect to trial, 35 U.S.C. § 299 does not appear to permit consolidation for trial of
the dark fabric transfer cases against the two sets of Defendants, and it does not appear that the
Defendants have agreed to waive the limitations of Section 299 with respect to trial on the issue
of infringement. Therefore, Plaintiffs propose trying the cases in the following order:
Neenah/Avery (dark); Siser (dark); Neenah/Avery (light); and Siser (light).

        Plaintiffs strongly oppose Defendants’ proposal to bifurcate validity and infringement
issues for trial, for several reasons. Primarily, holding two separate trials on these issues would be
inconvenient, would result in additional delay and cost, and would prejudice Plaintiffs. See Fed.
R. Civ. P. 42(b). There is no reason validity and infringement issues involving the same
technology cannot be tried in a single case. Moreover, Defendants’ proposal again proposes to
consolidate the light and dark fabric patent cases, even though the issues of validity will have no
overlap given that the patents and inventors are not the same. Plaintiffs believe this would be
confusing to a jury.

         Plaintiffs also note that, although Defendants suggest that their proposal for trials is
significantly less burdensome than Plaintiffs’ proposal, the reality is that Defendants are proposing
three trials (i.e., (1) a validity trial for both dark and light fabric patent cases; (2) an infringement
trial for Neenah/Avery; and (3) an infringement trial for Siser), whereas Plaintiffs are proposing
four trials (i.e., (1) Neenah/Avery (dark); (2) Siser (dark); (3) Neenah/Avery (light); and (4) Siser
(light). The April 2022 trial date that Defendants propose is only for the first of their three trails;
Defendants have not even proposed dates for the second or third trials. Moreover, in contrast to
Defendants’ proposal for trial, Plaintiffs’ proposed trial schedule ensures that 35 U.S.C. 299 is not
violated; avoids prejudice to Plaintiffs caused by consolidating the light and dark fabric patent
cases; and avoids the juror confusion caused by consolidating the light and dark fabric patent
cases..

        With respect to the two dark fabric patent cases, Defendants request an early claim
construction briefing on the “white layer” claim term, which Plaintiffs oppose. Plaintiffs oppose
Defendants’ request for two rounds of claim construction briefing in the dark fabric patent cases
due to inefficiencies created for the parties, their counsel, and the Court from having two sets of
briefing schedules, two hearings, two Markman orders, etc. The proposed schedule results in claim
construction discussions beginning June 1, 2020, which Plaintiffs believe is sufficiently early.
Moreover, Plaintiffs oppose Defendants’ request for early claim construction because it would not
result in any of the efficiencies that Defendants cite. In particular, Defendants assert that the
construction of the “white layer” term could result in “resolution of the cases” and/or “early
summary judgment.” However, Defendants’ proposition is incorrect, as demonstrated by another
case involving these same dark fabric patents, which was tried to a jury in the District of
Minnesota, resulting in a finding of infringement. Schwendimann v. Arkwright Advanced
Coating, Inc., No. CV 11-820 (JRT/HB) (D. Minn.). The resolution of that case demonstrates that,
regardless of the construction of the “white layer” term, Plaintiffs still will be able to show that
Defendants’ products infringe the asserted patents. For example, in the AACI litigation, Plaintiffs
presented evidence showing that the Neenah product that Plaintiffs accuse of infringement in this
case met the “white layer” limitation, as construed by the Court in the AACI case (and as
Defendants urge the Court construe the term in this case). E.g., Schwendimann v. AACI, Order
 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 4 of 6 PageID #: 274

The Honorable Leonard P. Stark
January 3, 2020
Page 4 of 6

on Motion for Summary Judgment (ECF 439), at 21-22, No. CV 11-820 (JRT/HB) (D. Minn. Dec.
12, 2016) (noting that, although AACI argued that Neenah’s product did not melt and mix,
plaintiff’s expert’s “opinion regarding the Neenah product establishes a fact issue over whether
the product infringed”). Plaintiffs presented the same evidence and testing with respect to the
AACI product and the Neenah product, and the jury found that the AACI product infringed.
Therefore, regardless of whether Defendants prevail on their preferred construction, Plaintiffs will
be able to establish infringement. The construction of “white layer” will affect only the volume
of testing that Plaintiffs’ expert will need to present at trial and, as a result, there is no need to
decide that issue earlier than the other claim terms.

        With respect to the two cases against Siser, based upon the parties’ meet and confer
regarding the Checklist items, Plaintiffs anticipate that Defendant Siser will take the position it has
no non-privileged information in its possession, custody, or control regarding the chemical
composition of the Accused Products, including having no core technical documents. Because
Defendant Siser has denied infringement, Plaintiffs anticipate that Defendant Siser has factual,
non-privileged information regarding the chemical composition of its products that should be
disclosed. Plaintiffs anticipate Defendant Siser to claim work product over that information.
Plaintiffs intend to move to compel production of factual information that Siser asserts is protected
by work product.

       Defendants’ Statement:

        Defendants submit that consolidating or coordinating the scheduling across all four cases
will maximize efficiencies and significantly reduce the burden on the parties and this Court. The
first two cases were filed on the same day—one against Defendants Neenah and Avery and another
against Defendant Siser—and relied on substantially similar complaints alleging infringement of
the same four patents. A few months later, Plaintiffs filed two more cases against the same
Defendants (again on the same day and with substantially similar complaints) alleging
infringement of another two patents.

         Plaintiffs agree that the first two so-called “dark fabric transfer” cases should be
consolidated and the latter two so-called “light fabric transfer” cases should be consolidated across
the two Defendant groups. Plaintiffs incorrectly assert, however, that there is “no overlap” across
the two sets of cases and, therefore, they must be kept entirely separate. The parties are identical
across these two sets of patent infringement cases. Plaintiff Schwendimann is the owner, and
Plaintiff NuCoat is the exclusive licensee, of all six asserted patents. And, as acknowledged by
Plaintiffs, all six asserted patents are directed to the same technical field, namely: heat transfer
papers (and methods of manufacture or use thereof) for transferring images onto fabrics (e.g., T-
shirts). Moreover, Plaintiffs provide no meaningful basis for why the schedule in the light transfer
cases must be offset—by one month and then six months—from the schedule in the dark transfer
cases. Plaintiffs’ proposal requires twice as many deadlines for every event across the two sets
of cases, including two separate rounds of expert reports and discovery, and two separate rounds
of Daubert and dispositive motion briefing and hearings. This would unnecessarily lead to
considerably greater burden on the parties and the Court.
 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 5 of 6 PageID #: 275

The Honorable Leonard P. Stark
January 3, 2020
Page 5 of 6

        Plaintiffs assert that Defendants’ proposal to consolidate the four cases would cut its
discovery “in half.” Not so. For example, Defendants proposal provides for up to 50
interrogatories for each side, which is similar to the total amount (i.e., 60 interrogatories) that
Plaintiffs’ provide for Defendants in its non-consolidated proposals. Similarly, Defendants
proposal provides for up to 100 hours of party deposition testimony per side (not counting expert
or third party depositions). Moreover, Defendants will work together with Plaintiffs in the event
that additional interrogatories or deposition testimony is believed to be necessary as the case
proceeds. Plaintiffs assertions regarding its perceived prejudice related to consolidated motions
and hearings fail for at least the same reasons. And, as for Plaintiffs complaints regarding the
number of patents/claims it will be able to assert, this is largely a problem of their own making.
Indeed, Plaintiffs chose to assert six different patents (and, based on discussions during the meet-
and-confer Defendants’ understanding is that Plaintiffs intend to assert a seventh patent). Plaintiffs
also fail to explain why they will not be able to select a reasonable amount of patent claims from
these six or seven patents to ultimately assert against Defendants. Lastly, Plaintiffs’ argument that,
if IPRs were against one set of patents, that would necessarily require a stay of all four cases is
incorrect and premature.

        With respect to the dark transfer cases, although the parties agree to the dates through claim
construction, Plaintiffs’ proposed “faster schedule” for the remaining aspects of these cases would
also lead to increased inefficiencies and added burden on the parties. For example, Plaintiffs
propose that the document production and fact discovery be completed before, and final
infringement/invalidity contentions and expert reports be at least commenced, prior to the Court
issuing its Markman order. As a result, the parties would be required to maintain and set forth
various alternative theories and positions in order to account for all of the different claim
constructions that the Court might ultimately adopt.

        Similarly, with respect to the trial sequencing, Plaintiffs’ proposal would require four
separate trials with four different juries over a ten-month period. Conversely, Defendants propose
that the four cases remain consolidated for purposes of having a joint invalidity trial first—for
which the issues will be largely, if not entirely, identical across both Defendant groups. Assuming
that any of the asserted patent claims are found not to be invalid, an infringement/damages trial
could then commence for one of the Defendant groups followed by a separate
infringement/damages trial against the other Defendant group. This would only necessitate
scheduling of two trials and result in the most efficient use of judicial resources.

        Additionally, Defendants submit that an early Markman hearing on one critical claim
construction issue (reserving the remaining Markman issues for later in the case) would
considerably streamline the discovery and focus the parties’ disputes in the dark fabric transfer
cases. In particular, the issue is whether the doctrine of prosecution history disavowal requires all
of the asserted claims to include a “white layer” that “melts and mixes” with other layers of the
transfer sheet due to the following representations Plaintiff made during a prior interference
proceeding:

               Each of the Dalvey involved claims [including all claims Plaintiff asserts in
               the dark fabric transfer cases] requires such a white background for
 Case 1:19-cv-00361-LPS Document 28 Filed 01/03/20 Page 6 of 6 PageID #: 276

The Honorable Leonard P. Stark
January 3, 2020
Page 6 of 6

               receiving the image…Properly construed, the white or opaque layer in the
               Dalvey involved claims necessarily must melt, and must combine with the
               other layers of the image transfer sheet…Thus, the Dalvey claims must be
               construed to require that the white or opaque layer must melt and must mix
               with the other layers in order to effect the image transfer.

In a previous litigation on the same patents asserted here, Judge Montgomery of the United States
District Court for the District of Minnesota construed all of the claims of the same patents-in-suit
to require a “white layer” that “melts and mixes” with other layers during application. Nonetheless,
based on discussions during the parties’ meet-and-confers, Defendants understand that Plaintiffs
intend to ask this Court to construe the claims, contrary to the Judge Montgomery’s construction,
not to include a “white layer” that “melts and mixes” with other layers. This Markman issue is
focused and would not require any discovery or extrinsic evidence. Further, this issue significantly
affects the invalidity and non-infringement positions in the case, and early resolution would
eliminate unnecessary discovery and streamline the parties’ disputes. Defendants submit that an
early decision on this issue may result in a resolution of the dark fabric cases, and, to the extent
not, would set the cases up for an early summary judgment motion on either non-infringement or
invalidity.

       Should Your Honor require anything further, counsel is at the Court’s disposal.

                                     Respectfully submitted,

                                      /s/ Peter C. McGivney
                                        Peter C. McGivney

PCM/
cc:  All Counsel of Record (via e-file)
